—Appeal from a judgment of the Court of Claims entered upon a decision of said court awarding claimant damages for land appropriated by the State and from an-,order of the same court denying claimant’s motion for a new trial on the basis of newly discovered evidence. The State has appropriated *777a portion of claimant’s land located in the Town of Nichols, Tioga County. After an extensive trial, the trial court awarded the claimant $37,400 in direct damages and denied any claim for consequential damages to the remainder of claimant’s property. The trial court’s award of $2,000 per acre for the land appropriated is well within the range of testimony and should not be disturbed. It is especially interesting to note that the claimant had purchased the property here involved at $1,000 per acre a mere 15 months before the taking (see Vasile v. State of New York, 30 A D 2d 1042, affd. 24 N Y 2d 969). Nor do we find advanced-any additional arguments that would require us to disturb the trial court’s determination. Concededly, the trial court could have granted a new trial predicated on claimant’s subsequent sale of the remainder of the subject property (see Dennison v. State of New York, 28 A D 2d 28, affd. 22 N Y 2d 409; Dorma/rm v. State of New York, 4 A D 2d 979), however, such motions are not favorably regarded (4 Weinstein-Kom-Miller, N. Y. Civ. Prac., par. 4404.27) and we can find no basis to hold on the facts here involved that the denial of the motion was an abuse of discretion (see Knapp v. Gougoen, 24 A D 2d 911). Accordingly, the judgment and order should be affirmed. Judgment and order affirmed, with costs. Herlihy, P. J., Greenblott, Cooke, Kane and Reynolds, JJ., concur.